DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants claims 1, 9, and 15 have been amended to limit the claimed steel alloys to those having a minimum stress level of 875 MPa, however it could not be determined applicants were in possession of steel alloys meeting the claimed compositional proportions having a minimum stress level of 875 MPa.  Applicants’ present specification at paragraph 0008 describes a figure where the maximum stress is plotted as a function of number of cycles, however it is unclear how the figure supports a minimum stress level of 875MPa particularly given that the claimed stress level is not provided as function of cycles and that the limitation is presented as a unbound range.  While absolute predictability is not required in order to demonstrate support of a range, a sufficient number of data points are necessary such that one of ordinary skill in the art would have reasonably concluded that applicants had possession of steels conforming to steel composition over full scope of the claimed range. In the present case, in addition to the relationship between minimum stress and the number of cycles, insufficient data was found to demonstrate possession of steel alloys having a stress levels over the entire claimed range.
Claims 2-8, 10-14, and 16-20 are rejected as depending from claims 1, 9 or 15, but are not found in-and-of themselves to contain new matter.  This is a new-matter rejection.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 15 have been amended to limit the claimed steel alloys to those having a minimum stress level of 875MPa, however it could not be readily determined what stress is being limited and in what manner its being limited.  Applicants’ present specification in figure 2 presents a plot of maximum stress vs number of cycles.  Given that the type of stress, and a standard of measurement has not been defined the scope of the claimed steel cannot be reasonably determined.  Further there are a number of different types of stress that can be measured (e.g. bending, torsional, shear, compressive, and tensive), and given that stress can be measured by an array of protocols (measuring the materials under different sets of fixed conditions, under varying conditions, before/after being subjected to different conditions, by assessing stress while varying one ore more variables including composition, physical dimensions or environmental parameters), it cannot be readily ascertained how to evaluate the prior art to determine if a disclosed steel alloy conforms to the claimed stress level.  Given that the claimed stress level is undefined, and that the present specification does not provide any guidance by which claimed stress could be compared with the prior art, further evaluation of the claims with respect to the prior art has not been made beyond evaluation of mechanical stress as it relates to steel assessing the properties of steel.  Should applicants believe that the present application supports the claimed subject matter, and that the record makes clear the type of stress that is being claimed such that the claimed steels can be compared with the prior art, applicants may point out where support and clarification can be found in the application in their next correspondence. 
Claims 2-8, 10-14, and 16-20 are rejected as depending from claims 1, 9 or 15, but are not found in-and-of themselves to contain new matter.  This is a new-matter rejection.



Response to Arguments
	Applicants’ arguments filed April 25, 2022 have been considered but have not been found to place the application in condition for allowance.  Given it could not be reasonably determined if steel alloys of the prior art meet the required stress parameter, the rejections over Nakamura et al.  have been withdrawn.  However new grounds of rejection have been entered under 35 U.S.C. 112 (a) and (b).  Given that it is unclear how to evaluate the stress levels of the prior art in the same terms as applicants, the arguments filed April 25, 2022 are not found persuasive and a conclusion could not be made with regards to a finding of unexpected results. Because the stress level of prior art steels could not be reasonably determined it could not be determined that the steel alloys of Nakamura et al. meet the claimed requirement, the rejections over Nakamura et al. have been withdraw and arguments directed to the compositional proportions are found moot. New grounds have been presented in response to applicants amendments to the claims and this office action is made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Krupicka/Primary Examiner, Art Unit 1784